t c memo united_states tax_court ronald w davenport petitioner v commissioner of internal revenue respondent docket no filed date ronald w davenport pro_se mindy y chou for respondent memorandum opinion chiechi judge respondent determined a deficiency of dollar_figure in and respective additions of dollar_figure and dollar_figure under sec_6651 and to petitioner’s federal_income_tax tax for his taxable_year 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure we must decide whether to sustain the determinations that respondent made in the notice_of_deficiency that respondent issued to petitioner for his taxable_year we hold that we will sustain those determinations background all of the facts have been deemed established for purposes of this case under rule f petitioner resided in macomb michigan at the time he filed the petition in this case during the taxable_year at issue petitioner performed work for e i dupont de nemours co dupont for which that company paid him dupont issued to petitioner form_w-2 wage and tax statement form_w-2 for his taxable_year in which it showed inter alia that during that year it had paid him wages tips other compensation of dollar_figure petitioner did not file a tax_return for his taxable_year respondent prepared a substitute for return for that taxable_year respondent issued a notice_of_deficiency notice to petitioner for his taxable_year in that notice respondent determined inter alia that for petitioner’s taxable_year petitioner has wages tips other compensation of dollar_figure respondent also determined in the notice that petitioner is liable under sec_6651 and for respective additions to tax of dollar_figure and dollar_figure in the petition that petitioner filed commencing this case he gave the follow- ing reasons for disagreeing with the determinations that respondent made in the notice petitioner has no requirement under law to file a form_1040 commissioner has no lawful authority to file a substitute for return in this instant case petitioner had no taxable_income for the year in question in support of the above-quoted reasons petitioner alleged the following as facts in the petition petitioner’s imf’s substantiate the claim i have no requirement to file or mail a form_1040 the notice_of_deficiency is based on a substitute for return filed by ms green under sec_6020 which are business forms the form_1040 is not listed in this code section therefore no lawful authority petitioner is not involved in any revenue taxable activity on date petitioner filed a motion to take judicial_notice in that motion petitioner asserted 2in the notice respondent rounded to the nearest dollar the_amount_of_wages tips other compensation that dupont showed in form_w-2 that it had paid to petitioner during the year at issue hereinafter we shall do the same petitioner ronald w davenport moves the court to take judicial_notice of the following facts petitioner was not required to file a form_1040 for the year pursuant to petitioner’s individual_master_file exhibit p-1 thru p-1b include cover letter and all pages related to record petitioner’s individual_master_file does not have statutory_notice_of_deficiency posted against petitioner for the year exhibit p-1b shows there is no transaction code tc posted on the record file the law states title usca chapter sec_552a a the term system of records means a group of any records under the control of any agency from which information is retrieved by the name of the individual or by some identifying number symbol or other identifying particular assigned to the individual title usca chapter sec_552a e maintain all records which are used by the agency in making any determination about any individual with such accuracy relevance timeliness and completeness as is reasonably necessary to assure fairness to the individual in the determination exhibits p-2 thru p-2b are from the irs processing codes and information document used to decode the individual_master_file imf in an order dated date date order we denied petitioner’s motion to take judicial_notice in that order we found that certain statements contentions and or arguments in that motion and in the petition are frivolous and or groundless we also reminded petitioner in the date order about sec_6673 and admonished him that if he continued to advance frivolous and or groundless statements contentions and or arguments we would impose on him a penalty under sec_6673 in an amount not exceeding dollar_figure on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established as provided in rule f we granted that motion and issued an order to show cause in which we ordered petitioner to file a response to that order to show cause on date petitioner filed a response to the order to show cause in that response petitioner asserted now comes petitioner in response to the tax court’s order to show cause dated date find below petitioner’s admission or objection to each numbered paragraph set forth in respondent’s exhibit c with documentation in support thereof petitioner admits his address at the time of petition is correct petitioner objects for the record to the admission of an alleged notice_of_deficiency dated date for alleged taxable_year ending date objection is under federal evidence rule b as there is no underlying documentation on the record to support respondent’s claim attached hereto as exhibit 1-p is a copy of petitioner’s most recent imf dated date showing fact of material evidence there is no valid statutory_notice_of_deficiency posted to petitioner’s record imf specifically transaction code does not appear on petitioner’s record petitioner admits letter dated date exists attached hereto as exhibit 2-p is a copy of petitioner’s response to maureen green’s letter dated date complete with exhibit’s proving to ms green a material fact that petitioner has no filing requirement under the law to file a form_1040 petitioner objects for the record to the admission of maureen green’s alleged delegated authority under sec_6020 attached hereto as exhibit 3-p is a current copy from the internal_revenue_manual showing a material fact to the specific returns which can be filed by ms green under sec_6020 form_1040 is not listed 141_f2d_912 6th cir the authority of ministerial officers is to be strictly constructed as including only such powers as are ex- pressly conferred or necessarily implied f 2d pincite see also 322_f2d_193 6th cir petitioner objects for the record to the admission of maureen green’s declaration for exhibit’s 2-j and 3-j attached hereto as exhibit 4-p is a copy from the internal_revenue_manual showing a material fact to the specific returns which can be filed by ms green under sec_6020 form_1040 is not listed 141_f2d_912 6th cir the authority of ministerial officers is to be strictly constructed as including only such powers as are ex- pressly conferred or necessarily implied f 2d pincite see also 322_f2d_193 6th cir maureen green acted outside her delegated authority and such action was ultra vires petitioner objects for the record to the admission of the w- 2’s under federal evidence rule hearsay attached hereto as exhibit 5-p is a copy of a cover letter first page of petitioner’s imf dated date again proving a material fact that petitioner has no requirement under law to file a form_1040 the w-2’s are irrelevant the respondent’s act violates the fourth_amendment to the united_states constitution petitioner objects for the record to the admission of petitioner’s payroll records under federal evidence rule hearsay as respondent lacks first hand knowledge of petitioner’s wages the respondent’s act violates the fourth_amendment to the united_states constitution petitioner objects for the record to the admission of affida- vit from karla r murray under federal evidence rule hearsay the respondent’s act violates the fourth_amendment to the united_states constitution petitioner objects for the record to the admission of the letter from karla r murray dated date under the fourth_amendment to the united_states constitution petitioner objects for the record to the admission of the letter from karla r murray dated date under federal evidence rule hearsay and under the fourth_amendment of the united_states constitution petitioner objects for the record to the admission of respon- dent’s exhibit 10-j as respondent does not have the delegated author- ity to file a substitute for return under sec_6020 attached hereto as exhibit 6-p again shows a material fact as to the specific forms that can be filed under sec_6020 petitioner does not accept or agree to the alleged facts in respondent’s exhibit c attached to respondent’s motion to show cause as answered above in petitioner’s exhibit 1-p attached hereto is clear and concise documentation that a statutory_notice_of_deficiency in fact does not exist against this petitioner for the year title usca part chapter subchapter sec_552a e statutorily stipulates that records maintained by the internal_revenue_service as a statutory agency upon an individual shall stand with such accuracy relevance timeliness and completeness as is reasonably necessary to assure fairness to the individual in the determination in compliance to this codified administrative requirement that records shall stand with accuracy relevance timeliness and com- pleteness as is reasonably necessary to assure fairness to the individ- ual it is statutorily clarified in title usca part chapter subchapter sec_552a e which stipulates the statutory necessity to assure that such records are accurate complete timely and relevant for agency purposes wherein said records are used to sub- stantiate agency actions outside its immediate jurisdiction wherefore petitioner moves the court to deny the respondent’s alleged facts of evidence as there is no documentation in the agency’s records that support their claim of an alleged notice_of_deficiency without the statutory_notice_of_deficiency the petitioner has no requirement to petition this court as there is no genuine issue before this court to adjudicate petitioner moves the court to dismiss with prejudice as a matter of law there is no subject-matter jurisdiction in an order dated date date order we made the order to show cause absolute in the date order we indicated that we found that certain statements contentions and or arguments that petitioner advanced in his response to the order to show cause are frivolous and or groundless we also reminded petitioner again in our date order as we did in our order dated date about sec_6673 and admonished petitioner again as we did in that date order that in the event petitioner continued to advance frivolous and or groundless statements contentions and or arguments and or instituted or maintains this proceeding primarily for delay we would impose on him a penalty under sec_6673 in an amount not exceeding dollar_figure as required by our standing_pretrial_order respondent timely filed a pretrial memorandum in this case petitioner did not on date when this case was called from the calendar calendar call for our trial session in detroit michigan petitioner and counsel for respondent appeared and informed us that the case was ready for trial petitioner informed us at the calendar call that his testimony at trial would last about minutes respondent advised us at the calendar call that although respondent did not intend to call any witnesses respondent intended to cross-examine petitioner on date when this case was recalled for trial petitioner and counsel for respondent appeared when we asked petitioner to go to the witness stand in order to testify he refused to do so and stated the record speaks for itself we then asked petitioner why he requested a trial to which he responded to come down and present my case but i cannot be compelled to be a witness against myself we attempted to confirm that petitioner did not intend to testify by asking him whether we were correct in stating that he did not want to testify to which he responded right under the law i cannot be compelled to be a witness against myself we admonished petitioner once again about sec_6673 because petitioner declined to testify and respondent did not call any witnesses we had this case submitted on the basis of the facts deemed established under rule f discussion petitioner bears the burden of proving error in the determinations in the notice see rule a 290_us_111 we have found the following facts during petitioner performed work for dupont for which it paid him dupont issued to petitioner form_w-2 for his taxable_year in which it reported that during that year it had paid him wages tips other compensation of dollar_figure petitioner did not file a tax_return for his taxable_year respondent prepared a substitute for return for that year in the notice that respondent issued to petitioner for his taxable_year respondent determined that petitioner has wages tips other compensation of dollar_figure and that he is liable under sec_6651 and for respective additions to tax of dollar_figure and dollar_figure on the record before us we sustain the determinations that respondent made in the notice for petitioner’s taxable_year we turn now sua sponte to sec_6673 a provision that we brought to petitioner’s attention on several occasions sec_6673 authorizes us to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure inter alia whenever it appears that a taxpayer’s position in a proceeding is frivolous and or groundless or that the taxpayer institutes or maintains the proceeding primarily for delay despite repeated admonitions to petitioner that we would impose a penalty on him under sec_6673 if he continued to advance frivolous and or groundless statements contentions and arguments and or instituted or maintained this proceeding primarily for delay he persisted in doing so on the record before us we find that petitioner’s position in this case is frivolous and groundless and that he instituted and maintained this case primarily for delay accordingly we shall impose on petitioner a penalty under sec_6673 in the amount of dollar_figure we have considered any statements contentions and or arguments of petitioner that are not frivolous and or groundless and that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
